Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 31, 32, 45, 46, 47, 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 and 9 of U.S. Patent No. 10,571,976, hereafter ’976, as discussed in previous office action mailed on 10/21/2020. 
Claims 33 is are rejected on the ground of nonstatutory double patenting as being unpatentable over  U.S. Patent No. 10,571,976, hereafter ’976 in view of Sharma (US 2014/0198441) hereafter US Pub No. ‘844, as discussed in previous office action mailed on 10/21/2020.
Claims 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over  U.S. Patent No. 10,571,976, hereafter ’976 in view of Sharma (US 2014/0198441) hereafter US Patent No. 9176537 hereafter ‘537 as discussed in previous office action mailed on 10/21/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 31, 32, 35, 37, 40-42, 44-48, 51, 53 and 56 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by  Ladouceur et al. (US 2012/0156907) hereafter Ladouceur. 
Regarding claim 31, Ladouceur  discloses a tablet computer 100 (electronic device is broad enough to read as tablet computer)) comprising: 
a processor 102 (paragraph 0037); 
a first portion 200 having a flat side and configured to house a touch screen 118; 
a semicircular barrel portion (see fig. 3B) extending along length of the tablet computer casing adjacent to one side of the first portion, 
the semicircular barrel portion being at least cylindrical on one side; and 
an audio jack 131 to receive audio having a circular aperture 210 disposed at one end of the semicircular barrel portion; wherein, the circular aperture 210 of the audio jack is in aligned in a collinear direction with the semicircular barrel portion.  
Regarding claim 32, Shiobara Ladouceur discloses the semicircular barrel portion is thicker than the first portion (see fig. 3B.  
Regarding claim 35, Ladouceur discloses one or more I/O interfaces (see fig. 3B).  
Regarding claim 37, Ladouceur, discloses the flat side of the first portion is rectangular shaped.  
Regarding claim 40, Ladouceur discloses volatile memory 108, 110.  
Regarding claim 41, Ladouceur discloses a solid-state drive 110 (hard drive).  
Regarding claim 42, Ladouceur discloses an internal bus (as all connectors and components are internally connector by some means, and that means is internal bus (wiring) see fig. 1.  
Regarding claim 44, Ladouceur, discloses the semicircular barrel portion is capable to be configured to function as a grip for the tablet computer (this is just intended functional limitations no particular structure is defined).  
Regarding claim 45, Ladouceur, discloses wherein a diameter of the semicircular barrel portion is wider than a thickness of the first portion (see fig. 3B).  
Regarding claim 46, Ladouceur, discloses the aperture 210 of the audio jack 131 is disposed concentrically with the one end of the semicircular barrel portion.  
Regarding claim 47, Ladouceur, discloses the audio jack 131 is recessed (being located inside the aperture) from the one end of the semicircular barrel portion.  
Regarding claim 48, Ladouceur, discloses the jack is a female audio plug receptacle.  
Regarding claim 51, Ladouceur, discloses the semicircular barrel portion extends along the entire length of one side of the first portion. 
Regarding claim 53, Ladouceur discloses a speaker 128.
Regarding claim 56, Ladouceur, discloses the female audio plug receptacle is stereo (paragraph 0057, lines 7-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 38 and 49, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ladouceur et al. (US 2012/0156907) hereafter Ladouceur. 
Regarding claim 38, Ladouceur, discloses all the claimed limitations except for the touchscreen is approximately 10 inches diagonally.   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the display is approximately 10 inches diagonally, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  For having ease of portability.
Regarding claims 49 and 50, Ladouceur, discloses all the claimed limitations except for the female audio plug receptacle has an opening diameter of 3.5 mm,  and (claim 50)the female audio plug receptacle has an opening diameter of 1/4" or 7 mm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the display is approximately 10 inches diagonally, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  For having ease of portability. It is to be also noted that these dimensions are industrial standard and well adapted by this industry.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ladouceur in view of Shiobara. 
Regarding claim 43, Ladouceur discloses all the claimed limitations except for a power button disposed at a second end of the semicircular barrel portion opposite to that of the audio jack.  
Shiobara discloses, a power button 62 disposed at a second end 11 of the semicircular barrel portion opposite to that of the audio jack 10 (see figs. 1 and 10).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a power button disposed at a second end of the semicircular barrel portion opposite to that of the audio jack as taught by Shiobara in order to turn off or on the power to the device, and avoid interference to audio signal and save the space on the barrel portion on which audio jack is disposed.  
It would also have been obvious to one having ordinary skill in the art at the time the invention was made to have a power button disposed at a second end of the semicircular barrel portion opposite to that of the audio jack, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ladouceur in view of Su et al. (US 2013/0164591) hereafter Su.
Regarding claims 33 and 34, Ladouceur disclose all the claimed limitation except for the semicircular barrel portion is configured to house one or more batteries and (claim 34) wherein the batteries are rechargeable.  
Su, discloses a barrel portion 100 is configured to house one or more batteries 14 (see fig. 2), and rechargeable batteries are well-known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the semicircular barrel portion is configured to house one or more batteries as taught by Su in order to make a tablet computer portable and use remotely from anywhere, and the motivation of using rechargeable batteries is to reduce the operating cost (of replacement batteries).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ladouceur in view of Arnouse (US 7,533,408).
Regarding claim 39, Ladouceur discloses all the claimed limitations except for a graphics processor.  
Arnouse discloses the processing unit is a graphic processing unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the processing unit is a graphic processing unit as taught by Arnouse in order to better video resolution of display.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Ladouceur in view of Zellief et al. (US 2012/0140396) hereafter Zellief.
Regarding claim 52, Ladouceur discloses all the claimed limitations except for a stand.  
Zellief discloses tablet covering face 103 (as a stand) along with two planner section 103 and 104.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a stand as taught by Zellief in order adjust the angle and fix the display at particular angle for ease of viewing the information by the user.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Ladouceur in view of Goschin et al. (US 2007/0242421) hereafter Goschin.
Regarding claim 54, Ladouceur discloses all the claimed limitations except for an integrated camera.  
Goschin discloses laptop provided with an integrated camera 310.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an integrated camera as taught by Goschin for having video communication and to take pictures.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ladouceur in view of Boak et al. (US 2013/0009997) hereafter Boak.
Regarding claim 55, Ladouceur discloses all the claimed limitations except for one or more of the following ports: Micro HDMI, Micro USB, or Micro SD card.  
Boak discloses laptop provided with an integrated camera 310.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Micro USB port 104 (fig. 1) as taught by Boak to connect the device or cable having Micro USB connector for faster data transfer.

Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered but are moot in view of the new ground(s) of rejection. Examiner has revised the rejection as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831